     Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 1 of 14 PageID #:293



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WAYNE FARMS LLC                               )       Civil Action No.: 20-5191
                                              )
                       Plaintiff,             )       Judge Feinerman
               v.                             )
                                              )       Magistrate Judge Valdez
JOHN DOE AND   ,                              )
LINKEDIN CORPORATION                          )
                                              )
                       Defendants             )
                                              )

            MOTION OF WAYNE FARMS LLC FOR DEFAULT JUDGMENT
                           AGAINST JOHN DOE

       Now comes Plaintiff, Wayne Farms LLC, (“WAYNE FARMS”) by its attorneys, Ladas

& Parry LLP and hereby moves this court find Defendant JOHN DOE in default and grant a

Default Judgment against JOHN DOE and in favor of WAYNE FARMS.

I.     PROCEDURAL HISTORY

       This case was initiated so as to be under seal with an Ex Parte Temporary Restraining

Order (TRO) including, inter alia, freezing of JOHN DOE’s ill-gotten gains by including his

bank accounts in the TRO, this record being reflected in Dockets 1 - 14.

       This Court issued a Temporary Restraining Order (TRO). (Dockets 13, 14) extended

TRO (Docket 18) and Preliminary Injunction, (Dockets 22, 27) all involved, by definition,

evaluation of WAYNE FARMS’ likelihood of success. As of this writing JOHN DOE has done

nothing, other than send a “Read” receipt to the email serving Summonses, Amended Complaint

and Exhibits 1, 2, 3 and 4.




                                                  1
      Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 2 of 14 PageID #:294




II.     NOTICE TO JOHN DOE

        Notice to JOHN DOE has been provided in multiple independent electronic forms

specific addresses being added when discovery responsive to Subpoenae made them available

including the following

            1) On September 25, 2020, the Motion to extend the TRO, (Docket 16) including

               notice to Defendant John Doe: patrickwaynefarms@consultant.com and

               patrickwaynefarms@outlook.com, (Exhibit 15)

            2) On September 25, 2020, the Motion to extend the TRO was sent by text

               transmission to two numbers shown in communications from JOHN DOE 323

               486-804 and 204 813-6903 (Exhibit 16). A photographic image of Docket 17

               was attached.

            3) By October 12, 2020, discovery (Docket 25-1) had identified two additional

               emails used by JOHN DOE, for two other fake profiles (under different names) on

               LinkedIn.

            4) Notice of both the Order extending the TRO (Docket 18) and the Motion for a

               Preliminary Injunction (Dockets 19 Main and 19-1) were sent to

               "patrickwaynefarms@consultant.com"; "patrickwaynefarms@outlook.com";

               godsonnguyen101@gmail.com "butcherspride.frozenfoods@gmail.com" (Exhibit

               17 to Motion for Default)

            5) On October 12, 2020 a text was also sent, advising of newly filed papers.

               (Exhibit 16, supra)




                                                2
    Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 3 of 14 PageID #:295




             6) By October 26, 2020, discovery had identified two aliases on the bank accounts 1.

                  WAYNE FARMS filed an Amended Complaint: On October 26, 2020 Notice of

                  Filing and the Amended Complaint were sent to

                  "patrickwaynefarms@consultant.com"; patrickwaynefarms@outlook.com";

                  godsonnguyen101@gmail.com "butcherspride.frozenfoods@gmail.com" (Exhibit

                  18 to the Motion for Default)

             7) On November 2, 2020, Docket 27 the Court entered the Preliminary Injunction,

                  the Order being sent November 12 to "patrickwaynefarms@consultant.com";

                  patrickwaynefarms@outlook.com"; godsonnguyen101@gmail.com

                  "butcherspride.frozenfoods@gmail.com" (Exhibit 19 to Motion for Default)

             8) Prior to the Preliminary Injunction, and consistent with the new names identified

                  in the Amended Complaint, on October 28, 2020 a Motion (Docket 25) had been

                  filed to Authorizing Issue of Summons and for Electronic Service of Summons

                  and Complaint (although there had been actual notice on numerous occasions,

                  subparagraphs a. – e. above, authorization for summons to meet Rule 4 was

                  sought) which was granted and an Order including, inter alia “Plaintiff may serve

                  summonses and the complaint by electronic means” issued November 1, 2020,

                  Docket 26. Personal service of the alias summonses was tried and was

                  ineffective, the persons with the alias names not being found at the addresses in

                  the bank records, accordingly, electronic service by email and by publication was

                  completed November 12, 2020 the email including as attachments the two



1
  Counsel does not have conclusive evidence on the nature of the aliases, but unusual bank account information,
secondary sources, and the pattern of three imposter profiles on LinkedIn is consistent with multiple incidences of
identity theft.

                                                          3
       Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 4 of 14 PageID #:296




                summonses, the Amended Complaint and Exhibits. A new email address had

                been located by documents belatedly produced by one of the banks. Emails were

                sent to "patrickwaynefarms@outlook.com";

                "patrickwaynefarms@consultant.com"; "godsonnguyen101@gmail.com";

                butcherspride.frozenfoods@gmail.com and " rasulselp22@mail.com". An email

                “Read” receipt was received November 24, 2020 from the last, newest, email.

                (Exhibit 20 to Motion for Default)

             9) Consistent with notice by publication, the undersigned, after checking with

                Counsel for Defendant LinkedIn Corporation, and “chat” support on LinkedIn to

                confirm that such a publication was permitted under the personal LinkedIn Terms

                of Service, Notice was Published on the undersigned’s personal LinkedIn page

                November 12, 2020. (Exhibit 21 to Motion for Default)

             10) Consistent with notice by publication, the undersigned created a Notice page and

                posted on the undersigned’s personal Internet domain November 12, 2020. It

                emulates the appearance of the docket, but is limited in rows of documents so as

                to be easy to navigate to the Amended Complaint and Exhibits, which are linked

                files for viewing and download. (Exhibit 22 to Motion for Default)

             11) Proof of service was filed November 13, 2020, Docket 29, and the Court issued

                an Order December 1, 2020 Ordering the Answer due December 3, 2020, Docket

                31. A copy of the email reflecting due date was forwarded to the five JOHN DOE

                email addresses that day. (Exhibit 23 to Motion for Default)

III.     BASES FOR THIS MOTION

         The docket for December 9, 2020, six days after the due date for the Answer, shows no

answer having been filed. A telephone conversation with an employee of the Clerk answering
                                                 4
    Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 5 of 14 PageID #:297




312 435-5691 designated as the Input number 2 described procedures for processing a paper

filing, if such had occurred. While no definite time frame was set, the employee advised that he

would check with others in the Clerk’s office and send an email to the undersigned’s email as

shown in the docket if anything were discovered. No report such report of any such paper

submission has been received. The undersigned observes, by way of example, that JOHN DOE

is a perpetrator of Internet based fraud, and would not appear to be a member of a class of

litigants that is typically limited to paper filings. Expecting a paper filing seems highly unlikely

         We have an email “read” receipt of the electronic service of summonses, Amended

Complaint and Exhibits from one of the five used by John Doe (Exhibit F) although it was

“read” November 24, 2020 twelve days after having been sent November 12, 2020, it was,

nevertheless, read fifteen days before the Answer deadline of December 3, 2020. There was

plenty of time for an electronically savvy person to contact their own lawyer, opposing counsel

or the Clerk.

         JOHN DOE has had actual notice, notice in compliance with Rule 4. Notice and

opportunity to respond is all that is required. Davis v. Hutchins 321 F.3d 641, 54 Fed.R.Serv.3d

1101 (7th Cir., 2003)

         Additionally, while WAYNE FARMS does not have the burden of showing fairness,

fairness can be found from numerous instances of actual notice, coupled with JOHN DOE’S

activities. For example, he used LinkedIn to perpetrate fraud, and LinkedIn is one of several

platforms for publication. Additionally, his bank accounts were frozen so he had practical

indication of the import of the proceedings. Different approaches in communication were tried,



2
 As the Court is aware, employees in the Clerk’s office are following non-standard procedures in light of Fifth
Amended General Order 20-0012 IN RE: CORONAVIRUS COVID-19 PUBLIC EMERGENCY and related
Orders, and the person answering advised he was working from home.

                                                         5
      Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 6 of 14 PageID #:298




sometimes informal text language, sometimes moderately routine businesslike language in

emails, and, for the Summonses, Amended Complaint and Exhibits 1, 2, 3 and 4, “Please see

attached Summons about the lawsuit. For additional information see

http://www.pattmcoprlaw.com/IPLegalNotices.htm It’s also on LinkedIn. There’s a deadline for

you to respond. Please give me a call.” The Order setting the deadline – consistent with the

Summonses already served – was forwarded with the crystal clear “Please see the Order below.

Your Answer is due 12/3/2020.” Hypothetically, some Defendant in some other case could say

“but I didn’t know … “ but such an excuse here would be untenable.

        To the contrary, communications were made to JOHN DOE for months. In addition to

communications directly relating to Rule 4 compliant Notice pursuant to the Order, Docket 26,

approving electronic service and publication (Exhibits 20, 21, 22 and 23) therefore a finding of

default and entry of a Final Order is appropriate, there has been information communicated

directly about the pending suit spaced variously between about one to three weeks from one

another, from September 25, 2020 (Exhibits 15 and 16) to December 1, 2020 (Exhibit 23). At

least two of the email addresses had been used to perpetrate the fraud as late as August, 2020.

Defendant’s conduct ignoring these case is an equivalent to ‘”willful refusal to comply with the

minimum standards of conduct expected of all litigants.” Davis, supra at 646,

IV.     THE MERITS OF THIS CASE SUPPORTS JUDGMENT FOR WAYNE FARMS

        This case generally involves issues surrounding trademark, copyright, right of publicity

and false designation of origin. WAYNE FARMS is the Assignee of the right of publicity of the

real Pat Gomez for purposes of this case.

        Wayne Farms owns the rights which form a basis for its Complaint and this Motion.

Wayne Farms owns three trademark registrations (Exhibits 1, 2, 3) and a copyright registration



                                                6
    Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 7 of 14 PageID #:299




(Exhibit 14). Wayne Farms has common law and use sufficient to support a false designation of

origin claim regarding its trademarks and trade name.

        A.       TRADEMARK INFRINGEMENT AND FALSE DESIGNATION OF
                 ORIGIN SHOWN BY OWNERSHIP OF RIGHTS AND LIKELIHOOD OF
                 CONFUSION


        Wayne Farms Exhibits show that it meets the two elements of a trademark infringement

claim under the Lanham Act See 15 U.S.C. § 1125(a). The Exhibits show Wayne Farms’ “mark

is protected under the Lanham Act." Barbecue Marx, Inc. v. 551 Ogden, Inc., 235 F.3d 1041,

1043 (7th Cir. 2000). Both the plain words are registered (Exhibit 3) and the following special

form with WAYNE FARMS and a BARN, SILO and TREE DESIGN 3:




        A comparison of the marks to those used by JOHN DOE in Exhibit 10’s Data Sheet

attachment shows the mark is identical. Exhibit 10 4 () uses the trade name Wayne Farms LLC

and the email patrickwaynefarms@outlook.com Exhibit 7 uses the trade name Wayne Farms

LLC and the email address patrickwaynefarms@consultant,com Exhibit 13 (to Motion for Ex

Parte TRO, Docket 11) has as an attachment a LinkedIn message using the words Wayne Farms

and both email addresses, patrickwaynefarms@outlook.com and

patrickwaynefarms@consultant,com




3
  The registered drawing in black and white does not claim color – so its presumptions . 15 USC 1057 (b), apply to
any color. The false designation of origin under 15 USC 1125 (a) is exacerbated by the use of identical coloration.
Defendant was also on actual notice of the fact of registration through the use of the registration symbol “®”
4
  Exhibits 6 – 14 were previously filed as Exhibits to the Motion for an Ex Parte TRO, Docket 11. Unredacted
versions were submitted at that time to permit in camera review. The Exhibits that accompany this Motion are the
redacted versions.

                                                         7
    Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 8 of 14 PageID #:300




       With the Federal registrations it is presumed that “the mark is sufficiently distinctive to

warrant prima facie protection as a trademark." Spraying Sys. Co. v. Delavan, Inc., 975 F.2d 387,

392 (7th Cir. 1992); see 15 USC 1057 (b); Park 'N Fly, Inc. v. Dollar Park 'N Fly, Inc. 469 US

189, 83 LEd 2d 582, 105 SCt 658 (1985).

       WAYNE FARMS has three trademark registrations that cover the marks at issue

(Exhibits 1, 2, and 3, Docket 1-1, 1-2, 1-3). Confusion here is not only likely, it is inevitable and

intentional. JOHN DOE has misappropriated Wayne Farms’ identity and the only explanation

can be to intentionally cause actual confusion.

       B.      COPYRIGHT OWNERSHIP AND STRIKING SIMILARITY SHOW
               COPYRIGHT INFRINGEMENT


       "To establish infringement, two elements must be proven: (1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original. See Harper &

Row, 471 US at 548. " Feist Publ. Inc. v. Rural Tel. Serv. Inc. 499 US 340, 111 S Ct 1282 (1991)

Ownership is established for the purposes of this Motion by Exhibit 14, Registration Certificate

TX 8-160-962, presumed valid. The BARN & SILO logo is a work of the visual arts and has

been copied directly. Peters v. West, 692 F.3d 629 (7th Cir., 2012) The pictures are the same.

There is copyright infringement. It appears on the display of anyone who saw the fake profile,

including appearing on computers in the Northern District of Illinois.

       WAYNE FARMS has a subsisting copyright on its 2015 website which includes, at least,

the graphic works of the barn and silo design, copied by JOHN DOE (Exhibit 5 Wayne Farms

website at www.waynefarms.com, Docket 1-5 ).

       C.      RIGHT OF PUBLICITY

       The offensive conduct described above was presented on a fake, or “imposter” profile on

the social networking platform LinkedIn. The profile had two functions – to present the

                                                  8
    Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 9 of 14 PageID #:301




infringing content and to tell a story to enhance the credibility of the fraud attempted, namely to

solicit orders with advance payments made to accounts maintained by JOHN DOW under the

pretense of WAYNE FARMS selling actual product, when in fact the orders were not presented

to WAYNE FARMS, nor were the deposits, the practice comprising a scam to wrongfully solicit

money. The solicitation of money is of sufficient commerciality to comprise use of a name and

likeness for commercial purposes without authorization. The real Pat Gomez has assigned his

personal right to WAYNE FARMS for the purposes of this litigation. (Exhibit 24)

       D.              LINKEDIN PROFILE

       JOHN DOE’s fake Pat Gomez profile is shown in Exhibits 5, 9. In addition to the fake

name, the profile lists employment at Wayne Farms and confusing descriptions of the

employee’s title and a description of a fake background. The purpose of the fake Profile is to

either solicit contacts or to enhance the credibility of solicitations sent by JOHN DOE.

       LinkedIn is not a passive service provider who exercises no control over content.

LinkedIn provides a platform to permit persons to design profiles within the LinkedIn system so

as to maximize their effectiveness – in this case effectiveness being credibility to make the

advance fee scam work – as well as providing a communications platform. Exhibit 13, last page,

appears to be a solicitation from JOHN DOE to a customer specifically using LinkedIn due to the

appearance of the communication. LinkedIn’s active participation and assistance in making

credible profiles makes LinkedIn more like the credit card company in Gucci America v.

Frontline Processing Corp., 721 F. Supp. 2d 228 (S.D.N.Y 2010) or the flea market in Coach,

Inc. v. Farmers Mkt. & Auction, 881 F.Supp.2d 695 (D. Md., 2012) than some hypothetical

service provider merely providing computer communication services. Additionally, LinkedIn’s

own acts, or failure to act, render it liable – it was told Exhibit 5 was an imposter (Amended

Complaint, Docket 23, ¶ 18) it was taken down (Id. ¶ 20) put back up again reported as an
                                                 9
   Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 10 of 14 PageID #:302




imposter (Id. ¶ 21, 22) (Exhibit 9) and was not taken down until after August 28, 2020 (Exhibit

25) and probably not until LinkedIn was sued.

       E.      OUTRIGHT SOLICITATIONS

       Apart from the passive appearance of the profile – although it has more active aspects

available to make contact with the fake email address -- multiple customers were overtly

contacted by JOHN DOE as fake Pat Gomez, including, but not limited to, Exhibits 6, 7 and 10.

       In Exhibit 6 a customer states that an order was “placed” and referenced a phone number

(204) 813-6903 for JOHN DOE. In Exhibit 7 an email from patricwaynefarms@consultant.com

is included in the email string, but at the bottom references “I received your message on the

LinkedIn. …” Both LinkedIn communication and direct email appear to have been used.

Despite trying to have the fake Pat Gomez LinkedIn account closed (Exhibits 8 and 9)

       Exhibit 10, the next day, is a forwarded email from the fake Pat Gomez to a Wayne

Farms customer that included as an attachment a fake Wayne Farms LLC USA Data Sheet. This

is yet another document that used counterfeit trademarks to lend authenticity. Exhibit 13 from a

customer with a (773) area code – in the Northern District of Illinois -- has as an attachment a

LinkedIn message using the words Wayne Farms and two email addresses, each of which

includes “waynefarms”: patrickwaynefarms@outlook.com and

patrickwaynefarms@consultant,com. It is reasonable to conclude that during a worldwide

public health crisis with supply chains for many products disrupted, these examples are a tip of

an iceberg.

       F.      PERSONAL JURISDICTION

       JOHN DOE used LinkedIn to promote his fraud nationwide, including the Northern

District of Illinois. This is not a case where he sought to limit contact with Illinois, Illinois v.

Hemi Group LLC, 622 F.3d 758 (7th Cir. 2010). Using LinkedIn creates as much personal

                                                  10
     Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 11 of 14 PageID #:303




jurisdiction as using Godaddy. uBid, Inc. v. Godaddy Grp. Inc., 623 F.3d 421 (7th Cir., 2010) –

although LinkedIn is more of a participant than Godaddy. This is not just trademark

infringement, although there was direct solicitation, already documented, of an Illinois customer.

Exhibit 13, appears to use the LinkedIn platform and is directed to a customer with area code

773. Being copyright infringement, the tort occurs wherever the copyrighted work is

reproduced, so viewing the unauthorized logo barn and silo artwork in a computer necessarily

reproduces it so it can be seen. Anyone in Illinois who sees the unauthorized artwork places

personal jurisdiction in Illinois by the tort occurring here.

V.      GROUNDS FOR DEFAULT

        Rule 55(a) Fed. R. Civ. says “when a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party's default.” There is no ad damnum, so under Rule 55

(b) (2) provides for this Court to receive this Motion.

        Despite service commensurate with the Summonses, Exhibit 20 and Order, Dkt 31,

Exhibit 23 JOHN DOE has ignored these proceedings and failed to answer or otherwise plead in

time. In addition, there have been numerous instances of actual notice, and indeed, the case has

been in the news, https://lawstreetmedia.com/agriculture/wayne-farms-sues-linkedin-and-john-

doe-for-trademark-infringement/ when first filed, and in the last several days, :

https://www.nbcchicago.com/news/local/scammer-steals-online-profile-to-sell-chickens-worth-

millions/2385973/ . This is not a case of merely ignoring formal notice – which is enough for a

default – this is a case where with many opportunities to find out what is going on in court,

JOHN DOE chose to ignore this Court.




                                                  11
      Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 12 of 14 PageID #:304




VI.      CONCLUSION

         Accordingly, default judgment against JOHN DOE is appropriate, and WAYNE FARMS

requests an award of statutory damages as authorized by 15 U.S.C. § 1117(c)(2) for willful

trademark counterfeiting, actual damages for trademark infringement statutory damages under 17

U.S.C. 504, for copyright infringement, actual, statutory and punitive damages under the Illinois

Right of Publicity act, 765 ILCS 1075/40, permanent injunction substantially following the

Preliminary Injunction Docket 27, an Order to Wells Fargo and BB and T Bank (and BB and T’s

current and related entities) forfeiting and paying over to WAYNE FARMS all funds identified

by those banks pursuant to this Court’s Orders, Docket 14, 17, 22 and 27, in addition to the

injunction above, an Order prohibiting JOHN DOE from infringing or fraudulent activities

including maintaining fake LinkedIn or other social media profiles, such as, but not limited to,

those in Docket 19-1 and for attorney’s fees and costs as provide for by at least the three cited

statutes and such other relief as the Court may deem just.

                                              Respectfully submitted,



Date: December 10, 2020                       By:
                                              David C. Brezina (ID3121581)
                                              Attorneys for Plaintiff, Wayne Farms LLC


Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net




                                                 12
  Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 13 of 14 PageID #:305




Appendix
Exhibit
List                 Docket    Description                               Date
Exhibit-1         Docket 1-1   Reg. No. 4371372                          September 1, 2020
Exhibit-2         Docket 1-2   Reg. No. 4683867                          September 1, 2020
Exhibit-3         Docket 1-3   Reg. No. 980466                           September 1, 2020
Exhibit-4         Docket 1-4   Wayne Farms Website                       September 1, 2020
Exhibit-5         Docket 1-5   Defendant LinkedIn Profile                   August 17, 2020
Exhibit 6         Docket 11    Customer Solicitation                        August 11, 2020
Exhibit 7         Docket 11    Customer Solicitation                        August 17, 2020
Exhibit 8         Docket 11    Screen Shots Mobile LinkedIn Report          August 19, 2020
                               Rose Locke
Exhibit 9          Docket 11 Andrew Piper LinkedIn report                   August 19, 2020
Exhibit 10         Docket 11 Wayne Farms LLC Data Sheet                     August 20, 2020
Exhibit 11         Docket 11 Bank Account Screenshot (last four digits      August 26, 2020
                             6603 Wells Fargo)
Exhibit 12         Docket 11 Bank Account Screenshot (last four digits      August 25, 2020
                             6395 BB&T)
Exhibit 13         Docket 11 Customer Solicitation Using LinkedIn          August 31, 2020
Exhibit 14         Docket 11 Reg TX 8-16-962                                 April 29, 2015
Exhibit 15   Refers To Dkt 16 Motion to extend the TRO                      September 25,
                                                                                       2020
Exhibit 16   Refers To Dkt 16 Motion to extend the TRO                      September 25,
                                                                                       2020
Exhibit 17   Refers To Dkt 18, Notice of both Order extending TRO and     October 12, 2020
                           19 the Motion for Preliminary Injunction

Exhibit 16   Refers To Dkt 17 Text                                        October 12, 2020
Exhibit 18   Refers To Dkt 23, Amended Complaint                          October 26, 2020
                           24
Exhibit 19   Refers To Dkt 27 Preliminary Injunction forwarded               November 12,
                                                                                    2020
Exhibit 20   Refers To Dkt 23 Summonses, Amended Complaint and               November 12,
                              Exhibits                                              2020
             Refers To Dkt 23 “Read” receipt                                 November 24,
                                                                                       2020
Exhibit 21   Refers To Dkt 23 LinkedIn Notice Published                      November 12,
                                                                                       2020
Exhibit 22   Refers To Dkt 23 Internet Notice Published                      November 12,
                                                                                       2020
Exhibit 23   Refers To Dkt 31 Order December 1, 2020 forwarded            December 1, 2020
Exhibit 24                    Assignment Right of Publicity                 August 26, 2020
Exhibit 25                    Screen print LinkedIn profile                 August 28, 2020



                                               13
   Case: 1:20-cv-05191 Document #: 32 Filed: 12/10/20 Page 14 of 14 PageID #:306




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing will be filed December 10,
2020 in the Northern District of Illinois - CM/ECF LIVE, Document Filing System, which will
forward copies thereof to any counsel of record.

       I will also serve a copy by electronic mail to:

       (1) Defendant LinkedIn

           Jason Skaggs
           Skaggs Faucette
           530 Lytton Avenue
           2nd Floor
           Palo Alto CA 94301
           jason@skaggsfaucette.com

       (2) Defendant John Doe:
           patrickwaynefarms@consultant.com
           patrickwaynefarms@outlook.com
           godsonnguyen101@gmail.com
           butcherspride.frozenfoods@gmail.com
           rasulselp22@mail.com




Date of Signature: December 10, 2020
                                                     David C. Brezina




                                                14
